DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: specification does not include newly added Figure 9 in the "Brief Description of The Drawings" section and in the "Detailed Description" section.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahder (4487994) in view of Bohlin et al. (2014/0076624).
 	Bahder (Fig. 1) discloses a cable termination system comprising a power cable sequentially comprising a first length of exposed outer semiconductive layer (7/8), a length of exposed insulating layer (5/6), and a length of exposed conductor (1/2); an electric field control element adapted to be arranged around a portion of the power cable, the electric field control element comprising first and second longitudinally spaced semiconducting electrodes (9 and 10); a field grading layer (11) longitudinally extending between the first and second electrodes and in electric contact therewith; an insulating layer (12) surrounding the semiconducting electrodes and the field grading layer, wherein the first semiconducting electrode (9) is positioned across a first boundary between the first length (7) of exposed outer semiconductive layer and the length of exposed insulating layer (5), and 
 	Bahder does not disclose the system comprising a tubular insulating body adapted to house the power cable and the electric field control element (re claim 1).  Bohlin et al. discloses a cable termination system comprising a tubular insulating body (1) adapted to house a power cable and an electric field control element.  It would have been obvious to one skilled in the art to house the power cable along with the field control element of Bahder in the tubular insulating body (1) taught by Bohlin et al. to protect the cable and the field control element from the environment.
 	Modified system of Bahder also discloses that the power cable also comprises a second length of exposed outer semiconductive layer (8), the second semiconducting electrode (10) being positioned across a second boundary formed between the second length of exposed outer semiconductive layer and the length of exposed insulating layer (6) (re claim 2); the electrical conductor (2) is electrically connected with the second semiconducting electrode (via layers 4 and 11) (re claim 3); the electrical conductor is electrically connected with the second semiconducting electrode by the second length of exposed outer semiconductive layer (8 via layers 4 and 11) (re claim 4); and the second electrode (10) is electrically connected with the length of exposed conductor via an element (11).  It .

Allowable Subject Matter
7.	Claims 5-12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: claims 5-12 are allowed in view of Terminal Disclaimed filed on 02/09/2022 which is proper and has been recorded.

Response to Arguments
9.	Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
 	Applicant argues that Bahder does not disclose the claimed termination system as recited in claim 1.  In particular, in Bahder, the second semiconducting electrode 10 is not electrically connected with the length of exposed electric conductor.  Examiner would disagree because the second semiconducting electrode is electrically connected with the length of exposed electric conductor (via layer 4 and layer 11).
 	Applicant argues that in Bahder, element 11 does not being the semiconducting electrode 10 to substantially the same potential of the electrical conductor 2.  Examiner would disagree because such limitations, same potential, are not currently cited in the claims.
 	Applicant argues that electrode 10 and layer 8 of Bahder are in physical contact with layer 11, but not in electrical contact with each other, since layer 11 is made of highly resistive material.  Examiner would disagree.  Although semiconducting material does not have conductivity as high as conducting material (i.e., metal), it does have a certain degree of electrical conductivity.  Therefore, electrode 10, layer 8 and layer 11, all made of semiconducting material, in Bahder are electrically connected.
 	
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847